Case: 20-2320   Document: 45     Page: 1   Filed: 07/14/2021




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

        SENSORMATIC ELECTRONICS, LLC,
               Plaintiff-Appellant

                            v.

                  WYZE LABS, INC.,
                   Defendant-Appellee
                 ______________________

                       2020-2320
                 ______________________

     Appeal from the United States District Court for the
 District of Delaware in No. 1:19-cv-01543-CFC-SRF, Judge
 Colm F. Connolly.
                  ______________________

                 Decided: July 14, 2021
                 ______________________

     DAVID M. KRINSKY, Williams & Connolly LLP, Wash-
 ington, DC, argued for plaintiff-appellant. Also repre-
 sented by ARTHUR JOHN ARGALL, III, SARAH M. HARRIS,
 CHARLES MCCLOUD.

    REUBEN HO-YEN CHEN, Cooley LLP, Palo Alto, CA, ar-
 gued for defendant-appellee. Also represented by DEEPA
 KANNAPPAN, LAUREN KRICKL, LAM K. NGUYEN; ERIK
 BENTON MILCH, Reston, VA.
                 ______________________
Case: 20-2320    Document: 45     Page: 2    Filed: 07/14/2021




 2          SENSORMATIC ELECTRONICS, LLC    v. WYZE LABS, INC.




     Before NEWMAN, LOURIE, and DYK, Circuit Judges.
 LOURIE, Circuit Judge.
     Sensormatic Electronics, LLC (“Sensormatic”) appeals
 from a decision of the United States District Court for the
 District of Delaware holding that the claims of U.S. Patents
 7,730,534 (“’534 patent”); 7,936,370 (“’370 patent”);
 7,954,129 (“’129 patent”); 8,208,019 (“’019 patent”); and
 8,610,772 (“’772 patent”) are ineligible for patent under 35
 U.S.C. § 101. See Sensormatic Elecs., LLC v. Wyze Labs,
 Inc., 484 F. Supp. 3d 161 (D. Del. 2020) (“Decision”). Be-
 cause we agree that the patents claim patent-ineligible
 subject matter, we affirm.
                        BACKGROUND
     Sensormatic owns the ’534, ’370, ’129, ’019, and ’772
 patents (collectively, the “asserted patents”), which gener-
 ally describe a wireless surveillance system and methods
 of operation. Claim 14 of the ’129 patent is representative
 of the claims before us.
     14. A surveillance system for wireless communica-
     tion between components comprising:
     a base system including at least two wireless input
     capture devices (ICDs), the ICDs having at least
     one sensor and at least one input component for de-
     tecting and recording inputs, a processor, a
     memory, a transmitter/receiver, all constructed
     and configured in electronic connection;
     wherein the ICDs are operable for direct wireless
     cross-communication with each other without re-
     quiring interaction with a remote server computer
     for operation; and
     wherein the ICDs are operable for direct wireless
     communication with a remote viewing device oper-
     able by an authorized user.
Case: 20-2320     Document: 45      Page: 3     Filed: 07/14/2021




 SENSORMATIC ELECTRONICS, LLC     v. WYZE LABS, INC.          3



 ’129 patent col. 17 ll. 16–28.
     Sensormatic asserted the ’534, ’370, ’129, ’019, and ’772
 patents against Wyze Labs, Inc. (“Wyze”) in the United
 States District Court for the District of Delaware. Sensor-
 matic later reduced the number of asserted claims to 25,
 asserting: ’534 claims 1, 2, 3, and 4; ’370 claims 1–7; ’129
 claims 6–8, 10, and 11; ’019 claims 2–4, 7, 8, and 10; and
 ’772 claims 1, 12, and 13. See Joint Claim Construction
 Chart, Sensormatic Elecs., LLC v. Wyze Labs, Inc., No.
 1:19-cv-01543-CFC-SRF (D. Del. May 21, 2020), ECF No.
 67. Wyze then moved for judgment on the pleadings under
 Federal Rule of Civil Procedure 12(c), arguing that claim
 14 of the ’129 patent is representative and that the patents
 claim ineligible subject matter. Sensormatic responded,
 arguing that no claim is representative and that the claims
 are all eligible.
     The district court analyzed the claims under the Su-
 preme Court’s two-step Alice framework for determining
 patent eligibility. At step one, the court concluded that the
 claims are directed to the abstract ideas of “wireless com-
 munication and remote surveillance,” and determined that
 “none of the claim limitations take the claims beyond those
 abstract ideas.” Decision at 165–67. At step two, the court
 determined that the claims do not recite an inventive con-
 cept sufficient to transform them into patent-eligible sub-
 ject matter because they merely describe implementing
 abstract ideas “using well-known, generic computer compo-
 nents and functionalities.” Id. at 168–70. Having con-
 cluded that the asserted claims are ineligible for patent
 under § 101, the court granted Wyze’s motion for judgment
 on the pleadings. Id. at 170.
    Sensormatic appealed. We have jurisdiction under 28
 U.S.C. § 1295(a)(1).
Case: 20-2320     Document: 45     Page: 4    Filed: 07/14/2021




 4           SENSORMATIC ELECTRONICS, LLC    v. WYZE LABS, INC.



                         DISCUSSION
      We review the grant of a motion for judgment on the
 pleadings under Rule 12(c) by following the procedural law
 of the regional circuit. See Allergan, Inc. v. Athena Cosmet-
 ics, Inc., 640 F.3d 1377, 1380 (Fed. Cir. 2011). Under Third
 Circuit law, we have “plenary review” of the district court’s
 order granting Wyze’s Motion for Judgment on the Plead-
 ings for Lack of Patentable Subject Matter. Green v. Fund
 Asset Mgmt., L.P., 245 F.3d 214, 220 (3d Cir. 2001). “We
 must ‘view the facts presented in the pleadings and the in-
 ferences to be drawn therefrom in the light most favorable
 to the . . . non-moving party.’” Id. (quoting Inst. for Sci.
 Info., Inc. v. Gordon & Breach, Sci. Publishers, Inc., 931
 F.2d 1002, 1004 (3d Cir. 1991)). We will affirm the judg-
 ment at that stage only if the plaintiff would not be entitled
 to relief under any set of facts that could be proved. Id.
 (citing Consolidated Rail Corp. v. Portlight, Inc., 188 F.3d
 93, 95–96 (3d Cir. 1999)).
     Patent eligibility under § 101 is an issue of law that
 may contain underlying issues of fact. See Berkheimer v.
 HP Inc., 881 F.3d 1360, 1365 (Fed. Cir. 2018). We review
 the district court’s ultimate conclusion on patent eligibility
 de novo. Id. To determine whether a patent claims eligi-
 ble subject matter, we follow the Supreme Court’s two-step
 framework. See Alice Corp. v. CLS Bank Int’l, 573 U.S.
 208, 217 (2014); Mayo Collaborative Servs. v. Prometheus
 Labs., Inc., 566 U.S. 66, 70–73 (2012). First, we determine
 whether the claims are directed to a law of nature, natural
 phenomenon, or abstract idea. Alice, 573 U.S. at 217 (cit-
 ing Mayo, 566 U.S. at 77). If not, the claims are patent-
 eligible. If so, we proceed to the second step and determine
 whether the claims include an “inventive concept” suffi-
 cient to “‘transform the nature of the claim’ into a patent-
 eligible application.” Id. at 217–18 (quoting Mayo, 566 U.S.
 at 72, 78). To recite an inventive concept, a patent must do
 more than recite an abstract idea “while adding the words
 ‘apply it.’” Alice, 573 U.S. at 221 (quoting Mayo, 566 U.S.
Case: 20-2320     Document: 45     Page: 5     Filed: 07/14/2021




 SENSORMATIC ELECTRONICS, LLC    v. WYZE LABS, INC.          5



 at 72). “[S]imply appending conventional steps, specified
 at a high level of generality, to laws of nature, natural phe-
 nomena, and abstract ideas cannot make those laws, phe-
 nomena, and ideas patentable.” Mayo, 566 U.S. at 82.
 Likewise, “the mere recitation of a generic computer cannot
 transform a patent-ineligible abstract idea into a patent-
 eligible invention.” Alice, 573 U.S. at 223.
      As patent eligibility case law has developed, the Su-
 preme Court has had opportunities to declare that claims
 to a machine are de facto eligible. In fact, the statute pro-
 vides that “[w]hoever invents or discovered any new and
 useful . . . machine . . . may obtain a patent therefore,”
 subject to other patentability requirements set forth in Ti-
 tle 35 of the United States Code. 35 U.S.C. § 101 (emphasis
 added). But the law has not developed that way. Instead,
 the Court has noted that the machine-or-transformation
 test is a “useful and important clue” for determining patent
 eligibility, Bilski v. Kappos, 561 U.S. 593, 603 (2010), but
 that not all claims drafted as machine or system claims are
 patent-eligible. In Alice, the Court confirmed that recita-
 tion of a tangible system, “(in § 101 terms, a ‘machine’),”
 does not end the eligibility inquiry. Alice, 573 U.S. at 224.
 What matters, according to the Court, is the reality behind
 the machine or system language, whether or not it simply
 clothes abstract concepts. The district court correctly fol-
 lowed that precedent in determining that the patents as-
 serted here claim ineligible subject matter.
      At Alice step one, Sensormatic argues that the claims
 are directed to three nonabstract improvements in surveil-
 lance technology: (1) “a configuration of ICDs (surveillance
 sensors) that communicate with each other, which im-
 proves wireless range and removes the need for a central
 server”; (2) “dual encoding of input data, which improves
 use of bandwidth and device compatibility”; and (3) “prior-
 itiz[ation of] ICD input data through distributed detection
 of trigger events, which improves storage and retention of
 significant input data.” Appellant’s Br. 22–23. Wyze
Case: 20-2320     Document: 45     Page: 6    Filed: 07/14/2021




 6           SENSORMATIC ELECTRONICS, LLC    v. WYZE LABS, INC.



 responds that “the claims focus on the abstract ideas of
 wireless communication and remote surveillance” and
 carry out those concepts using “routine and conventional
 computer technology.” Appellee’s Br. 11. Wyze counters
 that dual encoding and trigger events are not at the core of
 any of the claims, but regardless, are also themselves ab-
 stract ideas. Id. at 26–27.
     As the district court held, “the asserted patents are di-
 rected to the abstract ideas of wireless communication and
 remote surveillance and none of the claim limitations take
 the claims beyond those abstract ideas.” Decision at 165–
 67. All of the claims at issue describe wireless surveillance
 systems. “[T]he broad concept of communicating infor-
 mation wirelessly, without more, is an abstract idea.”
 Chamberlain Grp. v. Techtronic Indus. Co., 935 F.3d 1341,
 1347 (Fed. Cir. 2019).
     Sensormatic’s argument that the claims are instead di-
 rected to three improvements is not persuasive. First, alt-
 hough Sensormatic argues that its claims are directed to a
 specific configuration of ICDs, Sensormatic fails to identify
 any particular nonabstract configuration. Second, dual en-
 coding is itself abstract. The concept of encoding or decod-
 ing image data is abstract, even if for the purpose of
 transmitting files to devices with less memory or band-
 width or by transcoding data into multiple formats. Third,
 prioritization of ICD input data through detection of trig-
 ger events is an aspect of the abstract idea of remote sur-
 veillance as well as drawn to the abstract idea of classifying
 and organizing images. Accordingly, we conclude that the
 claims are directed to an abstract idea at Alice step one.
     We next consider whether the claims describe an in-
 ventive concept at step two. Sensormatic argues that “[t]he
 claims apply an ordered configuration of ICDs that was un-
 conventional and improved surveillance technology.” Ap-
 pellant’s Br. 23. Sensormatic asserts that its systems
 distribute functions previously carried out at a server
Case: 20-2320     Document: 45     Page: 7     Filed: 07/14/2021




 SENSORMATIC ELECTRONICS, LLC    v. WYZE LABS, INC.          7



 computer to a cluster of interconnected ICDs, thereby elim-
 inating the need for software and extending the system’s
 range. See id. at 51–52. Wyze responds that the district
 court correctly determined that the claims lack an in-
 ventive concept. Wyze argues that the claims consist of ab-
 stract ideas, conventional computer parts, and generic
 technologies. Appellee’s Br. 52–53.
     Although Sensormatic faults the district court for fail-
 ing to assess claimed elements as an ordered combination,
 Sensormatic fails to explain how any combination of ele-
 ments provides an inventive concept. Sensormatic asserts
 that a specific, beneficial configuration of ICDs is claimed
 and provides an inventive concept. But it is not clear what
 that “specific configuration” is, and Sensormatic’s briefs do
 not offer a clear explanation. At oral argument, Sensor-
 matic’s counsel did not identify a nonabstract “configura-
 tion.” See, e.g., Oral Argument at 9:55–12:35, available at
 http://oralarguments.cafc.uscourts.gov/default.aspx?fl=20-
 2320 06082021.mp3. Sensormatic’s counsel stated that
 the ICDs “are physically configured to be novel.” Id. at
 10:08–10:22. The claims, however, fail to set forth any par-
 ticular physical configuration.       Furthermore, Sensor-
 matic’s counsel asserted that “there is no need to parse the
 details of how these things are configured in the specifica-
 tion.” Id. at 9:37–9:46. Counsel appeared to identify the
 configuration as “ICDs that are operable to directly com-
 municate with one another and with the DIR.” Id. at
 11:24–11:43. Providing generic devices that communicate
 with each other, however, is a conventional application of
 an abstract idea. See Decision at 168–69 (determining that
 a digital input recorder (“DIR”) is a “pre-existing computer
 component” and an ICD is a “combination of . . . generic
 components”). Accordingly, we conclude that the claims do
 not recite an inventive concept sufficient to transform the
 claims into patent-eligible subject matter.
     Finally, the district court did not err in its determina-
 tion that claim 14 of the ’129 patent is representative of all
Case: 20-2320     Document: 45     Page: 8    Filed: 07/14/2021




 8           SENSORMATIC ELECTRONICS, LLC    v. WYZE LABS, INC.



 claims at issue. “Courts may treat a claim as representa-
 tive in certain situations, such as if the patentee does not
 present any meaningful argument for the distinctive sig-
 nificance of any claim limitations not found in the repre-
 sentative claim.” Berkheimer, 881 F.3d at 1365. Although
 the court treated claim 14 as representative, the court also
 specifically considered limitations from other claims, per
 Sensormatic’s request. See, e.g., Decision at 167 (discuss-
 ing the “dual encoding” and “trigger event” limitations as
 part of the court’s Alice step one analysis); id. at 169–70
 (discussing the “dual encoding” and “trigger event” limita-
 tions as part of the court’s Alice step two analysis). Sensor-
 matic fails to identify any relevant claim limitations, alone
 or in combination, that the court failed to consider. We
 therefore find no fault with the court’s representative claim
 determination.
                         CONCLUSION
    We have considered Sensormatic’s remaining argu-
 ments but find them unpersuasive. For the foregoing rea-
 sons, we affirm the judgment of the district court.
                         AFFIRMED